Per Curiam: "While we do not see the pertinency of the grounds of this application yet, as it is made in due form, and an interpolation is alleged, the practice is to grant the writ, without regard to the materiality of the grounds upon which it is asked. The granting of the writ does not delay the hearing of the cause, without a special order to that effect. And if it appears upon the return that the application was frivolous, the party will not be allowed any costs therefor. Writ of certiorari cmarded.